Citation Nr: 1535369	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral ear disorder, to include as the residual of a cold injury to the ears.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from December 1981 to January 1985.  He had subsequent service in the U.S. Army Reserve and the Kentucky Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The evidence shows post-service diagnoses of dermatitis and shingles, involving the ears.  

2.  There is no probative evidence linking any post-service disorder of the ears to the Veteran's military service, including any cold injury experienced therein.  


CONCLUSION OF LAW

A bilateral ear disorder, to include as a residual of cold injury, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim for service connection in a letter dated March 2007, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; service personnel records; private medical records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded the Veteran the opportunity to present testimony, written statements, and evidence.  After several requests for records, it was determined by the RO that all of the Veteran's service treatment records were not available to be obtained and reviewed.  This included records of claimed treatment during active duty at the Army hospitals located at Fort Hood and Fort Knox.  Those facilities, along with the National Personnel Records Center and Records Management Center, indicated that there are no additional records of the Veteran that were not provided.  Moreover, the Louisville VA Medical Center informed the RO that there were no treatment records dated prior to 2002 for the Veteran.  The Veteran was notified of the circumstances of these records requests in December 2007, August 2008 and March 2011.  

All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, VA examinations were conducted in 2013 and are adequate.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has been afforded VA examinations with respect to his claim for service connection; the examinations are adequate and the reports and medical opinions expressed considered the evidence of record and provide adequate rationale for all conclusions reached.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran served on active duty in the Army from December 1981 to January 1985.  His separation papers, DD 214, reveal that his military specialty was as a Cavalry Scout; he had one year and four months of foreign service and was awarded the Overseas Service Ribbon.  The Veteran has asserted at various times that he was separated from active duty against his will, and that he was not permitted to continue to serve.  At other times he has also asserted that he was separated due to physical disability.  This is not supported by the DD 214, which shows that he was released from active duty with an Honorable Discharge at the expiration of his term of service.  

The Veteran's National Guard point statement reveals that from separation from active duty in January 1985 until 1987, he was a member of the Army Reserves under his reserve service obligation; he did not drill or participate in any military activities during this time.  Further, the evidence reveals that in 1991, the Veteran enlisted in the National Guard and served with various periods of active duty for training and inactive duty for training until 1996.  

The Veteran filed his claim for service connection in February 2007.  He claims that he incurred a cold injury to his entire body during active duty and that service connection for a bilateral ear disorder as a residual of this cold injury was warranted.  Specifically, the Veteran claims that he incurred frostbite to his ears during field maneuvers in Germany while he was on active duty, and that he had a recurring ear disability manifested by skin lesions ever since.  

Service treatment records for the Veteran's period of active duty are unavailable.  However, his DD 214 shows he had foreign service.  At the April 1991 National Guard enlistment examination, the Veteran did not report having any ear trouble, hearing loss, skin disease, or prior cold injury.  General clinical evaluation of the ears and ear drums was normal, with no abnormalities noted by the examiner.  Clinical evaluation of the skin was also normal at that time.  

Review of the post-service VA treatment records reveals treatment for skin symptoms of the right ear beginning in 2005.  VA treatment records dated in October 2005 reveal that the Veteran presented for treatment of skin symptoms of the right ear at the emergency room.  The Veteran reported that he had a past history of frostbite to the ears and that they were sensitive to sun and cold.  The noted symptoms were right ear pain, with external ear skin drainage and a small, moist, raised lesion.  The diagnosis was "otitis."  

A May 2007 photograph documents skin lesions on the Veteran's outer right ear.  A July 2007 VA dermatology consultation report reveals that the Veteran was seen for evaluation of a reported recurring rash on his right ear for many years.  The Veteran reported that symptoms of rash of the right ear appeared several times per year and were preceded by burning pain.  He reported a history of frostbite of his right ear during service in the 1980s.  However, prior treatment with Valtrex was indicated during last outbreak.  The diagnosis was herpes zoster, shingles.  He was again prescribed medication and explained as to possible triggers of his symptoms.  Shingles, dermatitis, and cellulitis as skin disorders are indicated on the Veteran's VA medical problem listing.  An August 2009 VA treatment note reveals that the Veteran reports a yearly outbreak of herpes zoster on his right ear.  

In May 2015, VA examination of the Veteran was conducted.  The examiner indicated that the Veteran's current diagnosis was shingles; a remote reported history of frostbite was also noted.  Again, the Veteran reported an in-service cold injury during service in Germany.  He reported that it was so cold his face mask froze to his ear and that it had to be heated off; his ear was reported blistered and blue.  The Veteran stated that he recovered and that he didn't have problems until years later.  He also reported yearly blistering on the outside of his right ear.  The diagnosis was shingles, which the examining physician stated was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The physician reviewed all the evidence of record including the Veteran's VA treatment records, service treatment records, and considered the reports of in-service cold injury.  The physician accepted that the Veteran "probably did have frostbite of the right ear on active duty in 1983, based on his lay statements alone."  However, the physician indicated that the Veteran's current right ear symptoms were shingles, which were unrelated to the cold injury during service, and stated that the Veteran did not have any chronic residuals from the reported in-service cold injury.  

The probative evidence of record does not show that the Veteran has a current ear disorder that is related to his military service, to include as a residual of a claimed cold injury during service.  To the extent that the Veteran has a current diagnosis of shingles that affects his outer right ear, there is no credible evidence linking this disorder to service, or the in-service cold injury.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ear disorder, to include as the residual of a cold injury to the ears, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ear disorder, to include as the residual of a cold injury to the ears, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


